Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-18 and 20-26 are pending.
Claims 1, 17, and 21-25 were previously withdrawn (04/14/2022) pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 4, 6-8, and 18 are newly amended.
Claim 19 is newly cancelled.
Claim 26 is newly added.
Claims 2-16, 18, 20 and 26 are currently under examination on their merits.

Withdrawn Objections & Rejections
	The objections and rejections presented herein represent the full set of objections and rejections currently pending in the application. Any objections or rejections not specifically reiterated are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites, “The method of claim 18, wherein the culture is devoid of specific mitogens”. 
The word “specific” implies that that only certain mitogens are prohibited. Indeed, claim 18 requires Il-2 and lipopolysaccharide (LPS) which, as evidenced by Figure 6 of the instant application, are both mitogens. Therefore, at least some mitogens are required. However, the claims do not limit what specific mitogens the culture must be devoid of, and the specification does not further clarify these specific mitogens. In regards to “specific mitogens” the specification only states “The cell culture makes possible to cell culture for different hematopoietic cell lineages in the disclosed culture medium and for example, can postpone selection of cell lineages for e.g., 24 hours or more without the need for supplementation with specific mitogens” (paragraph 0015]). Figure 6 mentions that the mitogens LPS and IL-2 were used, but also does not refer to any specific mitogens that were explicitly not used. Therefore, since the claims and specification provide no guidance in determining which specific mitogens are prohibited the claim is indefinite. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-3, 5-7, 11-15, 18, 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (The Journal of International Medical Research, 2002, included on IDS 10/23/2019, previously cited 04/14/2022, hereafter “Kodama”) in view of Jawetz et al. (Science, 1950, previously cited 04/14/2022, hereafter “Jawetz”), Mangan et al. (Journal of Immunology, 1991, previously cited 04/14/2022, hereafter “Jawetz”), and Schmitt et al. (Nature Immunology, 2004, previously cited 04/14/2022, hereafter “Schmitt”) as evidenced by 

Please note, since claim 18 has been amended to be the independent claim from which all other claims depend, it has been examined first.

In regards to claim 18, Kodama teaches a method of culturing peripheral blood mononuclear cells (PBMCs) (hematopoietic cells) whereby cells were cultured in a basal medium (RPMI 1640) containing fetal calf serum (FCS) (p146, PBMC isolation and culture). Kodama also teaches that interleukin-2 (IL-2) and lipopolysaccharide (LPS) were added to the medium (p146, Cytokine assays), and that cells were cultured up to 48hrs (p146, Cytokine assays).
In regards to whether the medium comprised anti-biotics, while Kodama teaches that PBMCS were washed with basal media containing the anti-biotics streptomycin and penicillin (p146, PBMC isolation and culture), Kodama does not explicitly teach that these anti-biotics were added to the final suspension medium. 
However, the addition of antibiotics to culture media is a standard laboratory practice, used to prevent contamination of cultures, and are known to be safe for culturing cells. Additionally, Jawetz teaches that anti-biotics, both singularly or in combination, reduced enterococcus levels in vitro (Figure 1, p255). Therefore, even if it were not known to be a routine laboratory practice, one of ordinary skill in the arts would be motivated to modify the medium of Kodama and add anti-biotics because, as taught by Jawetz, it would reduce bacterial contamination, increasing cell viability, and saving time and expenses. Additionally, because anti-biotics reduce bacterial populations it could be done with predictable results and a reasonable expectation of success. 
In regards to whether the medium comprised a growth factor, while Kodama teaches that the media contained IL-2 (a cytokine growth factor) (p146, Cytokine assays), Kodama does not explicitly teach that the media comprised an additional growth factor.
However, Mangan teaches that cytokine growth factors IL-6, TNF-α, and IL-1β were added to media for growing monocytes (p1542, Culture). Mangan also teaches that culture with TNF-α, and IL-1β, specifically, reduced the number of non-viable cells (described as “PI uptake”), reduced DNA fragmentation, and therefore provides a mechanism to block monocyte programmed cell death (PCD) (p1545, Effect of IL-6, TNF-α, and IL-1β).
Therefore, a person of ordinary skill in the art would be motivated to modify the culture medium of Kodama and add another growth factor, because doing so would reduce cell death, promote viability, allowing for a greater number of viable cells which would save time and costs. Furthermore, because Mangan demonstrates that adding these growth factors is safe and efficient, and Kodama and Mangan are in the same technical field of culturing hematopoietic cells, it could be done with predictable results and a reasonable expectation of success.
Kodama does not explicitly teach a set period of incubation time corresponding to a plurality cell lineages selected from the group consisting of B cells, T cells, plasma cells, and myeloid cells, wherein the set period of time is an incubation time corresponding to different cell lineages.
However, as since Applicant’s disclosure indicates that culturing blood stem cells under the steps of claim 18 is sufficient to differentiate T cells, B cells, myeloid cells, and plasma cells, and since Kodama, as suggested by Jawetz and Mangan carries out these steps, the reference method inherently differentiates these steps as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
However, even if it did not, Schmitt teaches that T cells can be induced from embryonic stem cells in vitro (Abstract, p410), and that these cells started to display T cell markers on day 12 (p412, Tcrb rearrangements of ESC-derived T cells). Additionally, Schmitt teaches that myeloid lineage cells emerged from embryonic stem cell progenitors after 8 days, that B cell progenitors emerged after 14 days (p411, column 2), and in some cases B cells after 20 days (p412, column 1, second paragraph). Furthermore, in regards to T cells specifically, Schmitt teaches that differentiation of embryonic stem cells towards specific lineages remains obscure, but that this method provides a simple system for differentiation into mature functional T cells (Abstract, p410). Schmitt also teaches that this is important to help embryonic stem cells reach their potential as serving as a renewable source of transplantable tissue-specific stem cells (Abstract, p410), and that these are blood lineage cells (p410, column 1).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Kodama, as suggested by Jawetz and Mangan, and culture a plurality of lineages selected from a group consisting of B-cells, T-cells, plasma, cells, and myeloid cells because, for T cells at least, it could lead to mature functional cells which would be useful for transplantation. Furthermore, because Schmitt teaches that not only T cells, but also myeloid and B-cells, at least, can be obtained by this method, it could be done with predictable results and a reasonable expectation of success.
	Furthermore, a person of ordinary skill in the art would be motivated modify the method Kodama, as suggested by Jawetz and Mangan, and set incubation periods corresponding to particular times for T cells, myeloid cells, and B cells because Schmitt teaches that these cells emerge at different times, and setting the incubation time to correspond to these time points would most effectively ensure that these particular cells are obtained without other cell types. Furthermore, Schmitt defines specific times for when these cells emerge it can be done with predictable results and a reasonable expectation of success.
In regards to claim 2, as above, Kodama teaches that basal medium was RPMI 1640 (p146, PBMC isolation and culture). While Kodama is silent on whether the medium contained glutamine, glutamine is a component of RPMI 1640.
In regards to claim 3, Kodama is silent on whether LPS was derived from E. coli 055:B5. 
However, Mangan teaches that PBMCs were cultured in media containing LPS derived from E. coli 055:B5 (p1542, Materials and Methods, Culture). Additionally, Mangan teaches that monocytes cultured with LPS in concentrations as low as 10 pg/mL (0.01 ng/mL) virtually eliminated non-viable cells (termed “PI+ cells”), DNA fragmentation, and therefore, reduced programmed cell death (p1544, column 1, top paragraph).
Therefore, a person of ordinary skill in the art would be motivated to modify the culture medium of Kodama and use LPS derived from E. coli 055:B5, because doing so would reduce cell death, promote viability, allowing for a greater number of viable cells which would save time and costs. Furthermore, because Mangan demonstrates that adding LPS derived from E. coli 055:B5 is safe and efficient, and Kodama and Mangan are in the same technical field of culturing hematopoietic cells, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 5, as above, while Kodama teaches that PBMCS were washed with basal media containing the anti-biotics streptomycin and penicillin (p146, PBMC isolation and culture), Kodama does not explicitly teach that these anti-biotics were added to the final suspension medium. 
However, as above, the addition of biotics, and specifically penicillin and streptomycin, to culture media is a standard laboratory practice, used to prevent contamination of cultures, and are known to be safe for culturing cells. Additionally, Jawetz teaches that anti-biotics, and specifically, penicillin and streptomycin, both singularly or in combination, reduced enterococcus levels in vitro (Figure 1, p255). 
Therefore, even if it were not a routine laboratory practice to add anti-biotics to tissue or cell culture, one of ordinary skill in the arts would be motivated to modify the medium of Kodama and add penicillin or streptomycin because, as taught by Jawetz, because it would reduce bacterial contamination, increase cell viability, and save time and expenses. Additionally, because penicillin and streptomycin reduce bacterial populations it could be done with predictable results and a reasonable expectation of success. 
In regards to claim 6-7, as above, Kodama teaches that the serum was fetal calf serum which is also a fetal bovine serum (p146, PBMC isolation and culture).
In regards to claim 11, Kodama teaches that PBMCs were cultured with LPS at a concentration of 0-100 ng/mL (p146, Effect of LPS/IL-2 on IL-18 production). While that range lies within the range of 0.01 to about 0.2 ng/mL, it is broader than that range. 
However, as above, Mangan teaches that monocytes cultured with LPS in concentrations as low as 10 pg/mL (0.01 ng/mL), which more narrowly lies within the range of 0.01 to about 0.2 ng/mL, virtually eliminated non-viable cells (termed “PI+ cells”), DNA fragmentation, and therefore programmed cell death (p1544, column 1, top paragraph).
In regards to overlapping ranges, MPEP 2155.06 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
Additionally, a person of ordinary skill in the art would be motivated to modify the culture medium of Kodama and use LPS at a concentration as low as 0.01 ng/mL, because doing so would reduce non-viable cells and promote viable cells which would save time and costs of reagents. Furthermore, because Mangan demonstrates that adding LPS at low concentrations is safe and efficient, and Kodama and Mangan are in the same technical field of culturing hematopoietic cells, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 12, Kodama is silent on whether the LPS corresponded to a specific activity of about 1x106 unity/mg. 
While the specification does not define the term “specific activity”, as it is understood in the art, specific activity is a measure of cytokine activity that requires knowledge of a cytokines specific EC50 value (the concentration of a substance on a dose response curve that represents the concentration where 50% of a substance’s maximal effect is observed) which must be obtained through experimentation, and can vary by manufacturer and batch. Again, while Kodama is silent on these values, it is noted that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not the specific activity of Applicant’s LPS differs, and if so to what extent, from the LPS as taught by Kodama, in view of Jawetz and Mangan. Therefore, since the steps to create the medium composition are the same, the LPS as taught by Kodama, in view of Jawetz and Mangan, is deemed to inherently comprise an amount corresponding to a specific activity of about 1X106 units/mg as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
In regards to claim 13, Kodama is silent on whether the FBS corresponded to a specific activity of about 1x106 unity/mg. 
Again, while Kodama is silent on these values, it is noted that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not the specific activity of Applicant’s FBS differs, and if so to what extent, from the FBS as taught by Kodama. Therefore, since the steps are the same, the FBS as taught by Kodama, is deemed to inherently comprise an amount corresponding to a specific activity of about 1X106 units/mg as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
In regards to claim 14, as above, while Kodama teaches that basal medium was RPMI 1640 (p146, PBMC isolation and culture), which contains glutamine. While Kodama is also silent on the concentration of glutamine, RPMI 1640 contains glutamine at a concentration of 2.055mM which lies within the range of 1 to about 20 mM. 
In regards to overlapping ranges, MPEP 2155.06 states, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
In regards to claim 15, while Kodama teaches that basal medium was RPMI 1640 (p146, PBMC isolation and culture), which contains glutamine, Kodama is also silent on whether the glutamine corresponded to a specific activity of about 1x106 unity/mg. 
Again, while Kodama is silent on these values, it is noted that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not the specific activity of Applicant’s glutamine differs, and if so to what extent, from the glutamine as taught by Kodama. Therefore, since the steps to create the medium composition are the same, the glutamine as taught by Kodama, is deemed to inherently comprise an amount corresponding to a specific activity of about 1X106 units/mg as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.

In regards to claim 20, as above, Kodama teaches that cells were cultured between 0 and 48hrs (p146, Cytokine assays) which overlaps with a time of at least 4hrs. However, in as far as the set time is needed to identify cell lineages, as above, Schmitt teaches that T cells display T cell markers on day 12 (p412, Tcrb rearrangements of ESC-derived T cells), myeloid lineage cells emerged from embryonic stem cell progenitors after 8 days, B cell progenitors emerged after 14 days (p411, column 2), and in some cases B cells after 20 days (p412, column 1, second paragraph). These incubation times also overlap with a set period of time of at least 4 fours. 
Again, in regards to overlapping ranges, MPEP 2155.06(I) states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
Furthermore, a person of ordinary skill in the art would be motivated modify the method Kodama, as modified by Jawetz and Mangan, and set incubation periods corresponding to time of at least four hours because Schmitt teaches that they emerge at different times, and setting the incubation time to correspond to these time points would most effectively ensure that these particular cells are obtained without other cell types. Furthermore, Schmitt defines specific times for when these cells emerge, it can be done with predictable results and a reasonable expectation of success.

In regards to claim 26, Kodama does not teach that the method comprised mitogens prohibited by claim 26.
Therefore, the combined teachings of Kodama, Jawetz, Mangan, and Schmitt renders the invention unpatentable as claimed.


Claims 4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama in view of Jawetz, Mangan, and Schmitt as applied to claims 22-3, 5-7, 11-15, 18, 20, and 26 above, and further in view of Sawada et al. (Journal of Neurochemistry, 1995, previously cited 04/14/2022, hereafter “Sawada”).
In regards to claim 4, Kodama is silent on whether the IL-2 was recombinant mouse IL-2. 
However, Sawada teaches that immune cells were cultured with recombinant mouse IL-2 (p1974, Materials and Methods, Materials, Cell Culture). Sawada also teaches that recombinant mouse IL-2 increased the number of microglia when pre-treated with LPS (Abstract, p1973).
A person of ordinary skill in the arts would be motivated to the method of Kodama, as suggested by Jawetz and Mangan, and specifically use mouse recombinant IL-2 because it can promote proliferation of certain immune cells, which would allow for the greater collection of those cells. Furthermore, because it may have a synergistic effect with LPS, and because Kodama and Sawada are in the same technical field of culturing immune cells, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 9, Kodama teaches that the concentration of IL-2 in the media was 10 IU/mL (p146, Cytokine Assays), while Sawada teaches that the concentration of IL-2 was 0, 1, 10 and 100 U/mL (Figure 5, p1976). In regards to the concentrations as taught by Kodama and Sawada, the measurement IU/mL is the same as U/mL. Typically, in the art, IL-2, when used as a media reagent, is measured in terms of IU/mL (international unit/mL) not ng/mL because the precise density of IL-2 can vary from different manufacturer, batches, species, whether the protein is recombinant or not, and requires knowledge of a reference standard which itself can very. 
However, while it is difficult to estimate the concentrations of Kodama in ng/mL, because Kodama does not specify from which species IL-2 was obtained, 10 U/mL of mouse recombinant IL-2, as taught by Sawada, can be estimated to be approximately 0.04 ng/mL which lies within the range of 0.01 to about 0.2 ng/mL. Furthermore, as above, Sawada also teaches that recombinant mouse IL-2 increased the number of microglia when pre-treated with LPS (Abstract, p1973).
In regards to overlapping ranges, MPEP 2155.06 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
Therefore, a person of ordinary skill in the art would be motivated to the method of Kodama, as suggested by Jawetz and Mangan, and use a concentration if IL-2 between 0.001 and 0.2 ng/mL because it would increase the number of immune cells, especially when in combination with LPS. Furthermore, because Sawada teaches multiple effective concentrations, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 10, while Kodama teaches that IL-2 was added to the culture medium, Kodama is silent on whether the IL-2 comprised an amount corresponding to specific activity of about 5x106. Furthermore, while Sawada also teaches that IL-2 was added to the culture medium, Sawada is also silent on whether the IL-2 comprised an amount corresponding to specific activity of about 5x106. 
Again, while Kodama and Sawada are silent on these values, it is noted that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not the specific activity of Applicant’s IL-2 differs, and if so to what extent, from the IIL-2 as taught by Kodama or Sawada. Therefore, since the steps to create the medium composition are the same, the IL-2 as taught by Kodama, as modified by Sawada, is deemed to inherently comprise an amount corresponding to a specific activity of about 1X106 units/mg as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Therefore, the combined teachings of Kodama, Jawetz, Mangan, Schmitt, and Sawada renders the invention unpatentable as claimed.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama in view of Jawetz, Mangan, and Schmitt as applied to claims 2-3, 5-7, 11-15, 18, 20, and 26 above, and further in view of Griffin et al. (Blood, 1984, previously cited 04/14/2022, hereafter “Griffin”).
In regards to claim 8, Kodama, as modified by Jawetz and Mangan, does not explicitly teach that the growth factor was giant cell tumor promotor.
In regards to the term “giant cell tumor promotor” the specification states, “In certain embodiments, the culture medium of the present disclosure comprises a growth factor, for example, giant cell tumor promotor (GCT). It should be appreciated that GCT which is harvested from a cultured giant cell tumor cell line . . . is a potent source of the colony stimulating factors for the growth of hematopoietic progenitor cells (paragraph [0046], p11). Neither the claims nor the specification further defines this term. Additionally, the phrase “giant cell tumor promotor” is not found in a search of the art. 
However, because Applicant suggests that “giant cell tumor promotor” is a potent source for colony stimulating factors, it appears that Applicant is referring to giant cell tumor (GCT) conditioned media. As taught by Griffin, GCT conditioned medium is a source for colony stimulating factors CSF (p905-906, Sources of CSF, column 2 last paragraph, continuing to next page).
Therefore, for compact prosecution the phrase “giant cell tumor promotor” has been interpreted as referring to GCT conditioned medium.
	Kodama does not explicitly teach that cells were cultured with giant cell tumor promotor or GCT conditioned medium.
	However, Griffin teaches that peripheral blood cells were cultured GCT conditioned medium, and that there was an eight-fold increase in the number of these cells after 7 days of culture (p906, Proliferation of purified CFU-C preparations in liquid culture; p906, Table 1). Additionally, Griffin teaches that GCT conditioned medium induced DNA synthesis in myeloid progenitor cells (p907, CSF-induced DNA synthesis in purified myeloid progenitor cells), and that continuous exposure to colony stimulating factor from GCT conditioned media was essential for maximal proliferation of cells (p908, Continuous exposure to CSF is required for maximum proliferation).
	A person of ordinary skill in the arts would be motivated to modify the method of Kodama, as suggested by Jawetz and Mangan, and use “giant cell tumor promotor” or GCT conditioned medium because it would lead to proliferation of immune cells, providing more materials for future experiments, and therefore, saving time and expenses. Furthermore, because Griffin demonstrates that “giant cell tumor promotor” or GCT conditioned medium promotes cellular proliferation, and because Kodama and Griffin are in the same technical field of culturing peripheral blood cells, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 16, as above, Kodama, as modified by Jawetz and Mangan, does not explicitly teach that the growth factor was giant cell tumor promotor or GCT conditioned medium, nor a corresponding amount (or concentration). However, as above, Griffin teaches that peripheral blood cells were cultured GCT conditioned medium. In regards to the amounts of GCT conditioned medium, Griffin teaches that to test proliferation, cells with cultured with 10% (v/v) GCT conditioned medium (Table 1, p906), to test induction of DNA synthesis, amounts of 0, 2, 4, 6, 8, 10, 12, and 14 % (v/v) GCT conditioned medium (Figure 1, p907) were used, and to test the time on CSF-induced thymidine incorporation, volumes of mostly under 10% v/v, but up to less than 100% where used (Figure 2, p907). While somewhat broadly, these amounts specifically overlap with the amount or concentration of about 5% v/v.
In regards to overlapping ranges, MPEP 2155.06(I) states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
However, even if the teaching of Griffin did not overlap with the claim, as amended, it would still be obvious to a person of ordinary skill in the art as a matter of routine optimization. 
According to MPEP 2144.05(II)(A), “Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.")”.
In the instant case, as taught by Griffin, the amount or concentration of GCT conditioned media can be adjusted to maximize thymidine incorporation and DNA synthesis, indicators of proliferation. Therefore, a person of ordinary skill in the arts would be motivated to optimize conditioned to take advantage of conditions ideal for maximizing proliferation of cells. Furthermore, because Griffin teaches that volumes or concentrations of GCT conditioned media can vary, it can be done with predictable results and a reasonable expectation of success.
Furthermore, a person of ordinary skill in the arts would be motivated to modify the method of Kodama, as suggested by Jawetz and Mangan, and use “giant cell tumor promotor” or GCT conditioned medium at an amount or concentration of 5% v/v because it would lead to proliferation of immune cells, providing more materials for future experiments, and therefore, saving time and expenses. Furthermore, because Griffin demonstrates that “giant cell tumor promotor” or GCT conditioned medium promotes cellular proliferation, and because Kodama and Griffin are in the same technical field of culturing peripheral blood cells, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Kodama, Jawetz, Mangan, Schmitt, and Griffin renders the invention unpatentable as claimed.

Response to Arguments

	Applicant contends that Kodama does not teach any of “a growth factor” as recited in amended claim 18, the feature of “cell lineages being selected from the group consisting of: B-cells, T-cells, plasma cells, and myeloid cells”, or the feature of an “incubation time corresponding to different cell lineages” (Response, p7).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	As detailed above, it has not been alleged that Kodama teaches an additional “growth factor” as recited in amended claim 18. Rather, the combination of Kodama as suggested by Jawtez and Mangan teach these features.
	Furthermore, as detailed above, the PBMCs as taught by Kodama above would inherently differentiate into B cells, T cells, plasma cells, and myeloid cells when cultured by the steps of claim 18. Furthermore, even if it did not, as above, it would still be obvious to select these cells in view of Schmitt, as detailed above.

	Applicant contends that claim 18, as newly amended, is not non-obvious over Kodama in view of Jawetz and Mangan, as none of these references teach the limitations of “cell lineages being selected from the group consisting of: B-cells, T-cells, plasma cells, and myeloid cells”, or an “incubation time corresponding to different cell lineages” (Response, p8).

Applicant’s arguments with respect to claim 18 have been considered but are not persuasive.
	Furthermore, as detailed above, the PBMCs as taught by Kodama above would inherently differentiate into B cells, T cells, plasma cells, and myeloid cells when cultured by the steps of claim 18. Furthermore, even if it did not, as above, it would still be obvious to select these cells in view of Schmitt, as detailed above.

Applicant contends that Schmitt does not suggest the simultaneous culturing of all four cell lineages or allow for the flexibility to transition from one cell lineage to another by adjusting the composition of the culture medium amended claim 18. Applicant further contends that there is no clear guidance to a person skilled in the art on how the composition culture medium in Kodama can be altered in view of Schmitt since the culture medium taught by these methods is different (Response, p8-9).
Applicant's arguments have been fully considered but they are not persuasive.
As above, the PBMCs as taught by Kodama above would inherently differentiate into B cells, T cells, plasma cells, and myeloid cells when cultured by the steps of claim 18. Therefore, all of these cells types would inherently be produced by the method of Koadam. 
Furthermore, even if it did not, as above, it would still be obvious to select these cells in view of Schmitt, as detailed above, and Claim 18 as amended is not limited to require the simultaneous culturing of all four cell types, but only requires a “plurality” of cell lineages. As above, Schmitt teaches that myeloid lineage cells emerged from embryonic stem cell progenitors after 8 days, that B cell progenitors emerged after 14 days (p411, column 2), and in some cases B cells after 20 days (p412, column 1, second paragraph) which is a plurality of cell lineages. Furthermore, claim 18 as amended is not limited to define any specific steps that would allow for the flexibility to transition from one cell lineage to another by adjusting the composition of the culture medium.
In regards to the differing cell media, as above Schmitt is not relied upon to teach a cell medium, only to teach a modification of the method of Kodama, and select a plurality of cells from the group consisting of B-cells, T-cells, plasma, cells, and myeloid cells, wherein the set period of time is an incubation time corresponding to different cell lineages.

Applicant contends that newly added claim 26 which recites the feature of the culture being “devoid of specific mitogens” is non-obvious. Applicant points to Figure 6 entries #6 and #10 as evidence that the culture medium is devoid of specific mitogens. Additionally, Applicant contends this feature is not taught individually or in combination by any of the cited documents (Response, p9).

As detailed above, newly added claim 26 is indefinite because none of claim 26, the specification, or the drawings provide clarity in determining what specific mitogens are prohibited. Figure 6 entries #6 and #10 only state that the mitogens LPS and IL-2 were used but say nothing about a lack of specific mitogens. As Kodama does not teach that the method comprised any mitogens prohibited by claim 24 Kodama reads on this claim.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635